DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/2022 with respect to the 35 U.S.C. 103 rejection over Awazu (JP 2017-033917) in view of Nishimura (JP 2011-149049) have been fully considered but they are not persuasive. Applicant makes the following arguments:
A) The cited references fail to describe and/or appreciate all the advantages of the claimed invention. This argument is not persuasive. That applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
B) Awazu does not teach or suggest the step of heat treatment in a reducing atmosphere that contains water vapor. Applicant’s argument is not persuasive because Awazu is not relied upon to teach this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, as stated in the previous Office Action, Nishimura teaches that carbon in porous metal body is removed during heat treatment in a reducing atmosphere, and the carbon removal efficiency is improved by introducing H2O into the 
D) The prior art combination does not make a proper case for establishing that the applied references would inherently have the claimed features. This argument is not persuasive. The prior art combination teaches a substantially identical process to the process described and claimed in the instant specification to make the claimed product. The Office’s burden in establishing a basis for inherency has therefore been met. See MPEP 2112.01 I. Applicant has not rebutted the basis for inherency.
E) The prior art combination relies upon impermissible hindsight. This argument is not persuasive. Nishimura provides sufficient motivation to use water vapor in a reducing atmosphere for heat treatment (see ¶ 6). Furthermore, Nishimura teaches using the same amount of water vapor in the reducing atmosphere as is used in the process of the instant application (see ¶ 20). The entire basis for the prior art combination is found solely within the teachings of the prior art references.
F) Applicant also appears to argue the ordering of steps claimed distinguishes from the prior art. This argument is not persuasive because Azawu teaches the same ordering of steps (see ¶¶ 40-53 & 68-72). The rejection is therefore maintained over Applicant’s arguments.
Applicant did not traverse the Double Patenting rejection; therefore it is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/647,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: Regarding instant claim 1, claims 1-2 of copending ‘577 are directed to a metal porous body comprising a frame of nickel and chromium with iron in solid state (claim 1), as well as a chromium oxide layer and chromium carbide layer having the claimed thicknesses (claim 2). Regarding instant claim 2, claim 4 of copending ‘577 recites the same porosity. Regarding instant claim 3, claim 5 of copending ‘577 recites the same pore size. Regarding instant claim 4, claim 6 of copending ‘577 recites the same fuel cell. Regarding instant claim 5, claims 7-10 of copending ‘577 recite a method having substantially the same steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Awazu et al. (JP 2017-033917) in view of Nishimura et al. (JP 2011-149049).
Regarding claim 1, Awazu teaches a porous metal body (¶ 1). The porous metal body has a three-dimensional network structure frame containing nickel and chromium (¶ 66) in the form of an alloy (¶ 71). The porous metal body may further include iron (¶ 25). Awazu does not expressly teach the frame of the porous metal body includes a chromium oxide layer as an outermost layer and a chromium carbide layer under the chromium oxide layer.
However, the instant specification attributes the presence of the claimed layers to the production process (see Spec., ¶¶ 133-140, Table 1). The instant specification describes the production process as obtaining a resin molded article (¶ 101), applying carbon powder to the resin by electrically conductive treatment (¶ 102), plating with nickel (¶ 104), removing the resin by oxidizing at a temperature of 600°C-800°C, removing the carbon by heat treatment in a reducing atmosphere of 750°C -1000°C, the reducing atmosphere including water vapor (¶ 110), and then performing an alloy forming step with chromium via diffusion coating by burying the nickel in a powder of chromium, aluminum oxide and ammonium chloride at a temperature of 800°C -1100°C (¶ 114). Furthermore, the instant specification states that keeping chromium carbide low (and therefore obtaining a thin chromium carbide layer), the carbon content in the frame is kept low (¶ 114), i.e., carbon removal efficiency must be high. The carbon removal step of the instant specification further states the amount of water vapor in the reducing 2 – 0.10 L/m2, preferably 0.02 L/m2 – 0.05 L/m2, relative to the apparent area of the porous material (¶ 111).
Awazu teaches the metal porous body is made by the following method: using electroconductive treatment to apply carbon powder to a resin skeleton (¶ 42), electroless nickel plating (¶ 43), removing the resin via a heat treatment in an oxidizing atmosphere above 600°C (¶ 52), heat treating in a reducing atmosphere (¶ 52) at 850°C (¶ 70), and forming a nickel-chromium alloy (¶ 53). The nickel-chromium alloy is formed by diffusion coating the nickel in a powder mixture containing chromium, ammonium chloride and aluminum oxide at a temperature of 800°C (¶ 71). While Awazu does not teach the reducing atmosphere contains water vapor, Nishimura teaches that carbon in porous metal body is removed during heat treatment in a reducing atmosphere, and the carbon removal efficiency is improved by introducing H2O into the reducing atmosphere (¶ 9). Nishimura teaches the amount of water vapor is 0.01 L/m2 – 0.10 L/m2, preferably 0.02 L/m2 – 0.05 L/m2, based on the area of the metal porous body (¶ 20). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to introduce water into the reducing atmosphere of Awazu, as taught by Nishimura, to more efficiently remove carbon because residual carbon in the metal porous body increases electrical resistance and decreases weldability (see Nishimura, ¶ 6).
The metal porous body of the prior art combination is therefore made by a process substantially identical to that used to make the claimed product. Accordingly, one of ordinary skill in the art would expect the metal porous body of the prior art 
Regarding claim 2, Awazu teaches the porous metal body has a porosity of 55%-85% (¶ 16), which overlaps the claimed range creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Awazu teaches the pore size is 100-650 microns (¶ 33); therefore the average pore size is in between and lies within the claimed range.
Regarding claim 4, Awazu teaches a fuel cell having the metal porous body as a gas diffusion layer (¶ 34).
Regarding claim 5, Awazu teaches the metal porous body is made by the following method: using electroconductive treatment to apply carbon powder to a resin skeleton (¶ 42), electroless nickel plating (¶ 43), removing the resin via a heat treatment in an oxidizing atmosphere (¶ 52), heat treating in a reducing atmosphere (¶ 52), forming a nickel-chromium alloy (¶ 53). The nickel-chromium alloy is formed by diffusion coating the nickel in a powder mixture containing chromium, ammonium chloride and aluminum oxide (¶ 71).
Awazu differs from the claimed method in that the reducing atmosphere does not contain water vapor to further reduce carbon remaining in the nickel. Nishimura teaches that carbon in porous metal body is removed during heat treatment in a reducing atmosphere, and the carbon removal efficiency is improved by introducing H2O into the reducing atmosphere (¶ 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to introduce water into the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784